DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Status of Claims 
Claims 1-20, as filed on 07/20/2021, are currently pending and considered below.
Claim Objections
Claims listed below are objected to because of the following informalities (appropriate correction is required):
Claim 5, line 18: amend “rotation member is received” to ---rotation member received---.
Claim 15, line 18: amend “wherein when the” to ---wherein the ---.
Claim 16, line 23: amend “wherein when the” to ---wherein the ---.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 1, line 6-7: “the torque assembly is configured to provide a rotational resistance”. “Torque Assembly” is the generic placeholder (1) while “configured to provide a rotational resistance” is the functional language (2). Torque assembly is not modified by sufficient structure to perform the function (3).
Claim 19, lines 32-33: “a locking assembly configured to provide a static rotation resistance”. “Assembly” is the generic placeholder (1) while “locking” is the functional language (2). The assembly is not modified by sufficient structure to perform the function (3).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For Claim 1, line 6-7: “Torque assembly” Page 3 recites “the torque assembly has a first bar collar and a second bar collar that are connected directly or indirectly to the pull-up bar.”
For Claim 19, lines 32-33: “Locking Assembly” Page 11 recites: “the locking assembly 18 comprises a pin 110”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 3-6, 14, 16, and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor.
Claim 3, line 12-13 recite: “further comprising a collar connected to each of the first cradle and the second cradle”. The claim is rendered indefinite as it is unclear if the collars of the first and second cradles are different than the first and second collars of the first and second mounting plate or in addition thereto. In as much as applicant has shown the cradles seem to be part of the mounting plates and the collars and the first and second collars are one in the same. 
Claim 3, lines 12-13 recite: “to each of the first cradle and the second cradle”. The claim is rendered indefinite as there is a lack of antecedent basis for these limitations within the claims as no previous reciting of this limitations is present. Applicant is suggested to amend the limitation to ---to each of a first cradle and a second cradle---.
Claim 14, line 14 recites: “wherein the strong rotation resistance”. There is a lack of antecedent basis for this limitation within the claims. Applicant is suggested to amend the limitation to ---wherein a strong rotation resistance---.
Claim 16, lines 22-23 recite: “wherein the torque assembly is configured to provide a weaker rotation resistance, wherein when the freewheeling rotation resistance”. The claim is rendered indefinite as there is a lack of antecedent basis for “the freewheeling rotation resistance” within the claims. It is unclear if the freewheeling rotation resistance and the weaker rotation resistance are the same thing. Applicant is suggested to amend the claim to ---wherein the torque assembly is configured to provide a freewheeling rotation resistance, wherein 
Claim 20, line 2: recites: “a pair of aligned cradle apertures”. The claim is rendered indefinite as it is unclear what structure the aligned cradle apertures are part of as a “cradle” has not been previously recited. It is unclear if the mounting assembly is the cradle or comprises a cradle. Applicant is suggested to amend the limitation to ---a pair of aligned mount apertures---.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-8, 10, and 17-18 are rejected under 35 U.S.C. 102(A)(2) as being anticipated by US 20200261765 A1 (Jones).
	Regarding Independent Claim 1, Jones discloses a torque pull-up bar assembly (exercise assembly 10, Figure 1) comprising:
	 a mount assembly (mounting assemblies 16, 18); 
	a pull-up bar connected to the mount assembly (inner and outer bar members 12, 14); 
	a torque assembly (casing 60 with inner bands 62 and adjustment sleeve 64; casing 60 with sleeve 64 is the collar, see Figure 7) operatively connected to the mount assembly and the pull-up bar (see Figure 7 wherein the covering 60, tether 62, and sleeve 64 connect the mounting members 16, 18 to the shafts 26, 28 of  bar 14), wherein the torque assembly is configured to provide a rotational resistance (“Rotating this sleeve 64 will allow the bands 62 to tighten or loosen around the malleable casing 60 causing the bearings 58 to tighten or loosen, and therefore adding or subtracting resistance to the rotation function of the rotating shafts 26, 28” ¶ 47).  

    PNG
    media_image1.png
    177
    448
    media_image1.png
    Greyscale

Figure 1: Jones
	Regarding Claim 2, Jones further discloses the assembly of claim 1 wherein the mount assembly comprises a first mount plate (Figure 1: Annotated) having a first collar (Figure 1: Annotated; collar is the tubular section of the mounting assemblies 16 that tubularly receive the ends of shaft 26) and a second mount plate (Figure 1: Annotated) having a second collar (Figure 1: Annotated).  

    PNG
    media_image2.png
    177
    448
    media_image2.png
    Greyscale

Figure 1: Jones Annotated
	Regarding Claim 3, Jones further discloses the assembly of claim 2 further comprising a collar (first and second mounting collars, Figure 1: Annotated above) connected to each of the first cradle and the second cradle (in as much as applicant has shown the first and second cradles are the first and second mounting plates and the collars are the first and second collars).  
	Regarding Claim 4, Jones further discloses the assembly of claim 3 wherein the collar of the first cradle and the second cradle each have a two-piece construction (fastener screws 19 and mounting members 16, 18; mounting members 16, 18 are the respective first piece and the fastening screws 19 are the second piece of the two-piece construction of the collars and mounting plates).  
	Regarding Claim 5, Jones further discloses the assembly of claim 3 further comprising a rotation member (ball bearings 58, Figure 7) received within the first cradle and the second cradle (ball bearings 58 are inserted within mounting members 16, 18 around shaft 26).  

	Regarding Claim 7, (Torque Assembly is no longer being interpreted under 112(f) due to the introduction of the first and second bar collar), Jones further discloses the assembly of claim 1 further comprising a first bar collar and a second bar collar (Figure 1: Annotated) connected to the pull-up bar (via bearing and bands 62, see Figure 7).

    PNG
    media_image3.png
    224
    618
    media_image3.png
    Greyscale

Figure 1: Jones Annotated
  
	Regarding Claim 8, Jones further discloses the assembly of claim 7 wherein the torque assembly comprises a first coupling (right adjustment sleeve 64, casing 60, and band 62) having a resistance member (right resistance bands 62) and a pair of clamp members (right adjustment sleeve 64 with casing 60) and a second coupling (left adjustment sleeve 64, casing 60, and band 62) having a resistance member (left resistance bands 62) and a pair of clamp members (left adjustment sleeve 64 and left casing 60).  
	Regarding Claim 10, Jones further discloses the assembly of claim 8 wherein the resistance member of the first coupling and the second coupling is made of rubber (“The malleable covering 60 (e.g., reinforced rubber) can be fixed. The covering 60 can also have several bands/tethers 62” ¶ 46; the resistance member/band 62 is part of the covering 60 and made of rubber). 
	Regarding Claim 17, Jones further discloses the assembly of claim 2 wherein the first collar extends from a first terminal end connected to the first mount plate to a second terminal end (Figure 1: Annotated), wherein a cut-out (Figure 1: Annotated) extends from the second terminal end towards the first terminal end (cut-out is the hollow tubular cutout within the collar that the shaft 26 fits within).  

    PNG
    media_image4.png
    327
    360
    media_image4.png
    Greyscale

Figure 1: Jones Annotated
	Regarding Claim 18, Jones further discloses the assembly of claim 1 wherein the mount assembly comprises a brace (Figure 4: Annotated; brace is the angled portion of the mounting assemblies 16, 18 that connects the tubular section to the plate vertical section). 

    PNG
    media_image5.png
    232
    199
    media_image5.png
    Greyscale

Figure 4: Jones Annotated

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 20200261765 A1 (Jones) in view of US 6019704 A (Morgan).
	Regarding Claim 6, Jones discloses the assembly as substantially claimed, see above. Jones further discloses wherein the rotation member is a bearing (ball bearings 58). Jones does not disclose the bearings as a needle bearing.
	Morgan teaches an analogous exercise device solving the same issue of rotational bearings for a rotation joint comprising: 
	a mount assembly (arms 30); a pull-up bar (steel rotation rod 26) connected to the mount assembly (Figure 4); a rotation member (“ball/needle bearing” Col. 3, lines 24-25) received within the mount assembly (“n the opposing ends of each arm 30 there is a hole drilled to mount ball/needle bearings in a race 28. Inserted through the ball/needle bearings 28 is each end of a shouldered cold roll steel rotating rod 26” Col. 3, lines 24-27); wherein the rotation member is a needle bearing (ball/needle bearing). It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify the ball bearings to be needle bearings, as taught by Morgan, in order to increase contact surface area such that the bearing can support a greater load.

    PNG
    media_image6.png
    330
    347
    media_image6.png
    Greyscale

Figure 4: Morgan
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20200261765 A1 (Jones) in view of US 20140323275 A1 (Moses).
19. The assembly of claim 1 further comprising a locking assembly configured to provide a static rotation resistance wherein the pull-up bar is prevented from rotating.  
	Regarding Claim 19, Jones discloses the invention as substantially claimed, see above. Jones further discloses a locking assembly (locking tab 44 with engagement members 46) configured to provide a static rotation resistance wherein the pull-up bar is prevented from rotation (“mounting members 16 and/or 18 can include one or more locking tabs or features 44 that releasably lock with an engagement member 46 of shafts 26 and/or 28, thereby preventing shafts 26, 28 from rotating” ¶ 39). Jones does not disclose wherein the locking assembly comprises a pin (see 112(f) interpretation above). 
	Moses teaches an analogous pullup bar comprising: a mount assembly (mounting mechanism 11); a pull-up bar (main tube 14 with end tubes 16) connected to the mount assembly (via mating element 30); a locking assembly (pinhole fasteners 26, 28 within aligned main tube holes 46 and aligned holes 42) configured to provide a static rotation resistance wherein the pull-up bar is prevented from rotating (“Such secure engagement of the at least one pinhole fastener 26, 28 may be adapted to prevent rotation of the end tube 16 relative to the main tube 14.” ¶ 20).

    PNG
    media_image7.png
    631
    773
    media_image7.png
    Greyscale

Figure 3: Moses
	It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Jones’ locking tab with engagement members to be a pinhole fastener within aligned holes, as taught by Moses, in order to secure and strengthen the connection and prevent rotation of the pull-up bar.  
	Regarding Claim 20, Jones in view of Moses further disclose the assembly of claim 19 wherein the locking assembly comprises a pin (pinhole fastener 26, 28) configured to be received through a pair of aligned cradle apertures (holes 42) and a pair of aligned bar apertures (holes 46).

Allowable Subject Matter
Claims 9, and 11-13, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14 and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 9, the prior art of record US 20200261765 A1 (Jones) fails to teach or render obvious the torque pull-up bar assembly in combination with all of the elements and structural and functional relationships as claimed and further including wherein the resistance member of the first coupling engages the first bar collar and a collar of a first cradle of the mount assembly; and the resistance member of the second coupling engages the second bar collar and a collar of a second cradle of the mount assembly.
The prior art of record teaches the elastic band 62 engaged between the covering 60 with bearings 58 and the sleeve 64 with bar collar, which is not considered equivalent to applicant’s invention. The covering and sleeve are malleable and as such modification of the bearings or internal structure to include a collar connected to the resistance member would break the function of the covering and sleeve by preventing adjustability of resistance of the device, and likewise it would not have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify the resistance member to be engaged with a collar of a cradle and the first bar collar without improper hindsight.
Regarding claim 11, the prior art of record US 20200261765 A1 (Jones) fails to teach or render obvious the torque pull-up bar assembly in combination with all of the elements and structural and functional relationships as claimed and further including wherein the clamp members are hose clamps.  
The prior art of record teaches the covering 60 and the sleeve 64 which are clamped around the shaft 62, which are not considered equivalent to applicant’s hose clamps. It would not have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify the covering and sleeve to be hose clamps without significant modification of the mounting assemblies to house the hose clamps and without breaking the functionality of the sleeve and cover. 

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T MOORE whose telephone number is (571)272-0063. The examiner can normally be reached Monday - Thursday 8:00am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY T MOORE/Examiner, Art Unit 3784